Citation Nr: 1411815	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-36 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease.  

2.  Entitlement to service connection for a neurological and/or skin disorder of the bilateral feet, to include as secondary to service-connected Parkinson's disease.  

3.  Entitlement to service connection for an orthopedic disability of the right foot, to include residuals of surgery.  

4.  Entitlement to service connection for multi-joint arthritis, exclusive of left middle finger arthritis, to include as manifesting in the shoulders, knees, and hands, to include as secondary to service-connected residuals of shrapnel wounds (scars) and a back disorder.  

5.  Entitlement to service connection for a sleep disorder, to include as secondary to service-connected Parkinson's disease and service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from July 1961 to July 1981, to include combat duty in Vietnam.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  

The issues of entitlement to service connection for multi-joint arthritis, a sleep disorder, an orthopedic disorder of the right foot, and a bilateral neurological/skin foot disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.






FINDING OF FACT

The Veteran currently experiences low back degenerative disc and joint disease which had causal origins during exposure to repeated traumas to the spine during 20 years of active service (to include combat service).  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A.  §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran asserts that he developed a chronic low back disability that manifests as arthritis and degenerative disc disease.  Essentially, he contends that his duties required the carrying of heavy loads in combat circumstances, and that as such, there were repeated traumas to the back which accumulated to cause a current back disorder.  

His service treatment records do not document any complaints of back pain.  With respect to the circumstances of his service, however, it is noted that he did serve for two separate tours in Vietnam and completed twenty years of active service in an artillery military occupational specialty (MOS).  He received shrapnel wounds to his ear, shoulder, and arm, which are service-connected, and thus there is no doubt that he engaged in combat with the enemy while stationed in Vietnam.  As this is the case, his assertions regarding repeated traumas to his spine while carrying rucks at running speeds are consistent with the type of service rendered.  See 38 U.S.C.A. § 1154.  

At issue, then, is whether the Veteran currently experiences a disability of the low back, and if so, if such a disorder had causal origins with the repeated traumas experienced during the 20 years of active duty (particularly, with the combat stresses to the spine experienced in Vietnam).  

The RO, in denying the Veteran's claim, determined that there was no evidence of a current disability in the spine.  While the Veteran had not supplied evidence documenting treatment for a low back disorder at the time of the RO's denial, he has subsequently provided numerous copies of private medical records which do show disablement in the back.  Specifically, radiographic studies, dated in August 2006, show that the Veteran experiences degenerative joint disease (arthritis) and degenerative disc disease in his back.  As this is the case, the Board concludes that the Veteran does experience a current disability capable of service connection.  

With respect to the alleged nexus, the Veteran submitted a letter written by his private physician (Dr. P., MD).  This doctor stated that the Veteran's back pain has become more "severe and limiting over the several years."  The clinician noted that the Veteran experienced strain to the right groin during service, and that she was "currently treating the patient for his lumbar spine."  She further noted that the Veteran served as both a cook and a mechanic while on active duty (in addition to his artillery duties), and that he would wear "ruck sacks and combat gear with helmet" while running.  This trauma, she asserted, could "very possibly" cause "damage over time" to the lumbar spine.  Following this opinion, she concluded that "after a review of the service medical records, it is my professional opinion that the current lumbar spine [disability] is more likely as not to be directly related to those complaints listed above in the service treatment records."  

In examining the opinion, the Board notes that there is no documentation of a low back injury in the service records; however, such a fact does not ultimately diminish the probative value of the opinion.  As noted, the Veteran did have combat service in Vietnam, and would have had to run while wearing rucks and other heavy combat gear.  In essence, the private physician noted that it is this trauma which has caused a low back disorder that is progressive in nature.  Thus, the fact that injury to the spine is not documented in service is not of particular importance.  That the examiner referenced such documentation is perhaps a careless error; however, as the crux of her opinion is that cumulative stress to the spine caused a progressive lumbar spine disorder, it does not hurt the credibility of the opinion.  

Indeed, the private physician's opinion is based on a long-standing relationship with the Veteran, and thus, her assertion as to the progressive nature of the lumbar spine arthritis and disc disease is considered quite credible.  Further, as the Veteran had twenty years of Army service, her assertion that the Veteran was exposed to repeated stresses to the back which, progressively, turned into a debilitating chronic low back disability, is a well-rationalized opinion that fully considered the Veteran's service and symptom history.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Given that this opinion is supportive of the Veteran's contentions, and that it is unrefuted in the record, the Board can conclude that the evidence supports a finding that current low back degenerative disc and joint disease had causal origins with the Veteran's active service.  As this is the case, the claim is granted.   




ORDER

Entitlement to service connection for a low back disability, to include degenerative disc disease and degenerative joint disease, is granted.  


REMAND

The Veteran served for twenty years in the U.S. Army, retiring with senior noncommissioned officer rank in 1981.  In this lengthy period of service, he spent two tours in the Republic of Vietnam.  For his meritorious service, he was awarded the Bronze Star Medal and Air Medal.  He contends, in essence, that he experiences a variety of orthopedic/neurological/skin problems as a direct result of his service in a combat arms branch of the Army, and that he also currently experiences a sleep disorder which had origins in his active service.

The Veteran was initially denied service connection for his claims, with the exception of the right foot/ankle disorder, on the basis of there being no documentation of current disablement.  Subsequent to the positing of his notice of disagreement, the Veteran notified VA of treatment he was receiving at private facilities for his claimed problems.  Private radiographic reports, dated in August 2006, document numerous podiatric records showing surgery on the right toes occurring in 2009.  An August 2006 radiographic report also notes diagnosis of degenerative joint disease (arthritis) in the left shoulder.  A September 2006 private physician's report noted that the Veteran experienced bilateral feet paresthesia.  A July 2006 private report noted that the Veteran experienced a "REM sleep disorder."  It was explained that the Veteran had periods of "combativeness, fighting, and kicking whenever he goes into the REM phase of sleep."  Medication was prescribed for this disorder.  

With respect to the in-service findings, there is nothing to document that the Veteran had neurological or sleep problems while on active duty.  There is an entry reflecting that the Veteran dropped a bowling ball on his foot in May 1968, and in January 1975, the Veteran experienced an "inversion" in his right ankle.  Further, as noted in the decision above, the Veteran's DD Form 214 does show service in Vietnam as a cannoneer.  The Veteran also had a documented shrapnel wounds that are service-connected.  In this regard, it is again affirmed that the Veteran engaged in combat with the enemy, and thus, his assertions regarding injuries experienced during such service, which would include stresses to the joints and feet, will also be conceded.  

Specifically, the Veteran has asserted that his duties required carrying large packs and moving distances while carrying heavy loads.  Also, he has described being in proximity to the concussive firing of heavy artillery pieces.  Insomuch as these events produced repeated trauma to the joints and feet, there is no argument.  At issue, then, is if the currently diagnosed disabilities in the feet, arthritis in the joints, and a sleep disorder had causal origin in service or are etiologically related to other service-connected conditions. 

Indeed, it is noted that the Veteran's Parkinson's disease is currently service-connected.  In that such a disorder is a systemic and severe neurological condition, and as the Veteran has been assessed as having paresthesia in the feet, there is a suggested causal relationship between that service-connected disorder and a neurological disorder of the bilateral feet.  Moreover, as there is apparently some potential neurological or psychiatric involvement in the Veteran's sleep disorder, the issue of a secondary relationship between a current REM sleep disorder and service-connected Parkinson's disease and/or PTSD is also raised.  Lastly, as the above decision grants service connection for an orthopedic disability in the spine which includes degenerative joint disease, the record raises the contention that such a disability may, either in itself or in concert with other factors, have a secondary relationship to arthritis in the claimed joints (which is claimed to exist either as systemic or traumatic multi-joint arthritis).  The Veteran also has been awarded service connection for residuals of a shrapnel injury to his left shoulder and right arm, and while this manifests as a scar, such a service-connected injury should also be considered by the examiner with respect to a potential secondary relationship.  

The Veteran has not had an examination addressing the contended and record-raised relationships.  Further, while the Veteran was awarded service connection for arthritis in the left finger, this did not contemplate all of the Veteran's hand joints, and thus the examiner, when addressing multi-joint arthritis, should consider all claimed joints except for the service-connected left finger when addressing current disablement.  

Essentially, remand is required so that comprehensive VA orthopedic, neurological/psychiatric, and podiatry examinations can be afforded to address the etiology of the contended conditions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for VA orthopedic, neurological/psychiatric, and podiatry examinations to address the following:  

a)  Does the Veteran currently experience multi-joint arthritis manifesting in the knees, shoulders, and hands (save for the service-connected left finger) that is either of a systemic or traumatic nature?  If so, is it at least as likely as not (50 percent probability) that such a condition (or conditions) had causal origin in active service (or manifest to a compensable degree within the first post-service year), to include as a result of carrying combat gear and being exposed to concussive artillery firing in Vietnam (and elsewhere during 20 years of active duty).  

Alternatively, it is asked if it is at least as likely as not that any multi-joint arthritis (manifesting in the hands, shoulders, and knees) was caused, or aggravated beyond the natural progression of the disease process, by service-connected degenerative disc/joint disease in the lumbar spine, and shrapnel residuals in the left shoulder and right arm (manifesting as scars). 

b)  Is it at least as likely as not (50 percent probability or greater) that the Veteran's sleep disorder, to include REM sleep disorder, had causal origins in active service or, alternatively, was caused or aggravated beyond the natural course of the disease process by service-connected Parkinson's disease and/or PTSD.  

c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's current orthopedic surgical residuals in the right foot were caused by his active service in the Army, to include as a result of stresses to the feet associated with duty in Vietnam and/or as a result of traumas to the feet noted in May 1968 and January 1975.  Additionally, is it at least as likely as not that a neurological and/or skin disability is present in the bilateral feet (to include paresthesia), and if so, is it at least as likely as not that such disablement had causal origins in active service or, alternatively, was caused or aggravated beyond the natural course of the disease process by service-connected Parkinson's disease.  

All examiners should provide a rationale for each conclusion reached in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case and forward the claims to the Board for adjudication.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


